[Cite as State v. Lawless, 2021-Ohio-2828.]


                                        COURT OF APPEALS
                                     ASHLAND COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO                                      JUDGES:
                                                   Hon. W. Scott Gwin, P. J.
        Plaintiff-Appellee                         Hon. John W. Wise, J.
                                                   Hon. Earle E. Wise, Jr., J.
-vs-
                                                   Case No. 21 COA 001
RICHARD J. LAWLESS

        Defendant-Appellant                        OPINION




CHARACTER OF PROCEEDING:                        Criminal Appeal from the Court of Common
                                                Pleas, Case No. 15 CRI 178


JUDGMENT:                                      Dismissed



DATE OF JUDGMENT ENTRY:                         August 16, 2021



APPEARANCES:

For Plaintiff-Appellee                          For Defendant-Appellant

CHRISTOPHER R. TUNNELL                         RICHARD J. LAWLESS
PROSECUTING ATTORNEY                           PRO SE
VICTOR R. PEREZ                                MARION CORRECTIONAL INSTITUTION
ASSISTANT PROSECUTOR                           P. O. Box 57
110 Cottage Street, Third Floor                Marion, Ohio 43302
Ashland, Ohio 44805
Ashland County, Case No. 21 COA 001                                                       2


Wise, John, J.

       {¶1}   Defendant-Appellant Richard J. Lawless appeals his sentence and

conviction entered in the Ashland County Court of Common Pleas on July 14, 2016.

       {¶2}   Plaintiff-Appellee is the State of Ohio.

       {¶3}   This matter comes before this Court pursuant to the accelerated calendar

and App. Rule 11.1. Accordingly, it is sufficient compliance with Appellate Rule 12(A) for

the statement of the reason for the court's decision as to each error to be in brief and

conclusionary form. This appeal shall be considered in accordance with the rule.

                            FACTS AND PROCEDURAL HISTORY

       {¶4}   On October 30, 2015, the Ashland County Grand Jury returned an

indictment against Defendant-Appellant Richard J. Lawless on thirty-nine (39) counts.

Those charges included: Engaging in a Pattern of Corrupt Activity, a felony of the first

degree; Complicity to Trafficking in Heroin, a felony of the first degree; Complicity to

Trafficking in Cocaine, a felony of the first degree; Illegal Assembly or Possession of

Chemicals for the Manufacture of Drugs, a felony of the third degree; Trafficking in Heroin,

a felony of the fifth degree; Aggravated Burglary, a felony of the first degree; Felonious

Assault, a felony of the second degree; Abduction, a felony of the third degree; Having

Weapons While Under Disability, a felony of the third degree; and numerous

specifications.

       {¶5}   On May 23, 2016, Appellant pled no contest to all thirty-nine (39) counts.

Appellant further pled to a Forfeiture Specification.

       {¶6}   On that same date, May 23, 2016, a plea agreement was also signed by the

parties which included the terms of the plea agreement. The terms of the plea agreement
Ashland County, Case No. 21 COA 001                                                        3


were for Defendant-Appellant to enter a No Contest plea to the indictment, a jointly

recommended prison sentence of twenty (20) years of which fourteen (14) were

mandatory, a joint recommendation that the sentence to be imposed be concurrent to

Defendant-Appellant's case in Wayne County, and the forfeiture of the property with the

exception of two of the vehicles. The agreement left up to the discretion of the trial court

all other matters relating to sentencing sanctions.

        {¶7}   This plea agreement was signed by Defendant-Appellant, his trial counsel,

counsel for the State of Ohio, and the trial court.

        {¶8}   On that same date, a Waiver of Constitutional Rights and Plea of No

Contest was signed by the parties.

        {¶9}   Finally, on that same date, the trial court executed a Judgment Entry for the

change of plea in which the trial court accepted the No Contest plea entered by

Defendant-Appellant and found Defendant-Appellant guilty. The trial court scheduled a

sentencing hearing.

        {¶10} On July 5, 2016, at the sentencing hearing, the trial court sentenced

Defendant-Appellant to an aggregate prison term of twenty (20) years and ordered the

forfeiture of real and personal property as listed in the forfeiture specification. The trial

court also ordered Appellant’s sentence in Case No. 15-CRI-178 to run concurrently to

the sentence Appellant was already serving in Wayne County.

        {¶11} The trial court’s Judgment Entry - Sentencing was docketed on July 14,

2016.

        {¶12} On August 1, 2016, Defendant-Appellant filed a notice of appeal. State v.

Lawless, 16-COA-030. The trial court appointed appellate counsel on August 16, 2016.
Ashland County, Case No. 21 COA 001                                                    4


Defendant-Appellant's appellate counsel filed a motion for preparation of transcripts at

the State's expense on September 9, 2016. This Court granted Defendant-Appellant's

motion for transcripts on September 12, 2016.

        {¶13} On November 9, 2016, Defendant-Appellant filed a pro se motion to remove

his court appointed appellate counsel.

        {¶14} On November 10, 2016, the record was transmitted to this Court from the

trial court.

        {¶15} On November 18, 2016, this Court granted Defendant-Appellant's motion to

remove counsel.

        {¶16} Defendant-Appellant failed to file a merit brief in that case.

        {¶17} On January 3, 2017, this Court dismissed Defendant-Appellant's appeal for

lack of prosecution.

        {¶18} On February 27, 2017, Defendant-Appellant filed a motion to reopen his

appeal pursuant to App.R. 26(B).

        {¶19} On March 8, 2017, the State of Ohio filed a response.

        {¶20} On March 23, 2017, this Court denied Defendant-Appellant's motion.

        {¶21} On June 17, 2019, Appellant filed the following pro se motions: a motion to

vacate sentence and dismiss Case No. 15-CRI-178 due to manifest injustice, a motion to

dismiss Case No. 15-CRI-178 due to speedy trial violations, and a motion for inventory

and return of all property listed in the indictment.

        {¶22} On July 18, 2019. Appellant filed a pro se motion to dismiss due to plain

error and insufficiency of indictment.
Ashland County, Case No. 21 COA 001                                                    5


       {¶23} By Judgment Entry filed October 25, 2019, the trial court denied Appellant’s

post-trial motions.

       {¶24} On August 20, 2020, Appellant filed a motion for sentencing and issuance

of a final appealable order (to correct a manifest injustice).

       {¶25} On August 31, 2020, Appellant filed an “Addendum in Support of New

Sentencing Hearing.”

       {¶26} By Judgment Entry filed December 10, 2020, the trial court denied

Appellant’s motion.

       {¶27} Appellant now appeals, raising the following assignments of error:

                                   ASSIGNMENTS OF ERROR

       {¶28} “I. THE TRIAL COURT DID NOT ISSUE THE DEFENDANT A FINAL

APPEALABLE ORDER.

       {¶29} “II. THE TRIAL COURT CANNOT FORFEIT PROPERTY WITHOUT A

FINAL APPEALABLE ORDER.

       {¶30} “III. THE TRIAL COURT CANNOT FORFEIT PROPERTY WITHOUT A

FINDING OF GUILT ANYWHERE IN THE SENTENCING RECORD, WHEN A

DEFENDANT PLEADS NO CONTEST.

       {¶31} “IV. THE DEFENDANTS [SIC] ASSIGNED COUNSEL WAS UTTERLY

INEFFECTIVE FOR ALLOWING THESE ERRORS TO OCCUR.”

                                              I, II., III. and IV.

       {¶32} We must first consider whether Appellant's appeal is timely.

       {¶33} App.R. 4 states, in relevant part, as follows: “Appeal From Order That Is

Final Upon Its Entry. Subject to the provisions of App.R. 4(A)(3), a party who wishes to
Ashland County, Case No. 21 COA 001                                                         6


appeal from an order that is final upon its entry shall file the notice of appeal required by

App.R. 3 within 30 days of that entry.”

       {¶34} In the case sub judice, Appellant filed his Notice of Appeal on January 5,

2021. In his docketing statement, he indicated that he was appealing from the trial court's

December 10, 2020, Judgment Entry.

       {¶35} However, in his first three assignments of error, Appellant challenges his

sentence entered in this case on July 14, 2016. In his fourth assignment of error, he claims

his counsel was ineffective for agreeing to and approving the Change of Plea form,

executed on May 23, 2016.

       {¶36} Because Appellant's appeal was filed more than 30 days after the issuance

of such Entry, we find that Appellant's appeal is untimely.

       {¶37} Moreover, the issues raised by Appellant in his four assignments of error

are barred by the doctrine of res judicata. Appellant had the opportunity to raise the claims

that he now sets forth in the instant appeal in a direct appeal. Such claims, therefore, are

barred under the doctrine of res judicata. State v. Perry, 10 Ohio St.2d 175, 180, 226

N.E.2d 104 (1967). The Perry court explained the doctrine as follows: “Under the doctrine

of res judicata, a final judgment of conviction bars the defendant from raising and litigating

in any proceeding, except an appeal from that judgment, any defense or any claimed lack

of due process that the defendant raised or could have raised at the trial which resulted

in that judgment of conviction or on appeal from that judgment.” See also State v. Szefcyk,

77 Ohio St.3d 93, 1996–Ohio–337, 671 N.E.2d 233, syllabus; State v. Winters, 5th Dist.

Muskingum No. CT2015–0029, 2016–Ohio–622, ¶ 23, citing State v. Jones, 5th Dist.
Ashland County, Case No. 21 COA 001                                              7


Richland No. 12CA22, 2012–Ohio–4957 and State v. Barfield, 6th Dist. No. Nos. L–06–

1262, L–06–1263, 2007–Ohio–1037, ¶ 6.

       {¶38} Accordingly, the appeal from the judgment of the Court of Common Pleas

of Ashland County, Ohio, is dismissed.


By: Wise, John, J.

Gwin, P. J., and

Wise, Earl, J., concur.



JWW/kw 0812